THE SUPREME COURT, STATE OF WYOMING

                                             2022 WY 115

                                                                 APRIL TERM, A.D. 2022

                                                                         September 22, 2022

 STEVE ALLEN WELDON,

 Appellant
 (Plaintiff),

 v.
                                                                   S-21-0241
 THE HONORABLE MARK GORDON,
 Governor of the State of Wyoming, and
 WYOMING BOARD OF PAROLE,

 Appellees
 (Defendants).

                       Appeal from the District Court of Carbon County
                         The Honorable Dawnessa A. Snyder, Judge

Representing Appellant:
      Steve Allen Weldon, pro se.

Representing Appellee:
      Bridget L. Hill, Attorney General; Jenny L. Craig, Deputy Attorney General; Joshua
      C. Eames*, Senior Assistant Attorney General; Kristen Reeves Jones, Assistant
      Attorney General.

* An Order Allowing Withdrawal of Counsel was entered on August 1, 2022.

Before FOX, C.J., and KAUTZ, BOOMGAARDEN, GRAY, and FENN, JJ.


NOTICE: This opinion is subject to formal revision before publication in Pacific Reporter Third. Readers are
requested to notify the Clerk of the Supreme Court, Supreme Court Building, Cheyenne, Wyoming 82002, of
any typographical or other formal errors so that correction may be made before final publication in the
permanent volume.
FENN, Justice.

[¶1] Steve Weldon is serving a life sentence and a consecutive five-to-ten-year sentence
for crimes he committed in 1989. He filed a declaratory judgment action against Wyoming
Governor Mark Gordon (Governor) and the Wyoming Board of Parole (Board) alleging
Wyoming’s commutation procedures are unconstitutional. The district court dismissed his
claims, concluding he lacked standing to challenge Wyoming’s commutation procedures
and the procedures did not violate his constitutional rights. We affirm.

                                          ISSUE

[¶2] The dispositive issue is whether Mr. Weldon has standing to challenge the
procedures that were used to review his commutation petition.

                                          FACTS

[¶3] In 1989, Mr. Weldon pled guilty to “first-degree murder, conspiracy to deliver a
controlled substance, and aggravated assault and battery.” Weldon v. State, 800 P.2d 513,
513 (Wyo. 1990). He was sentenced to life in prison for first-degree murder and two
concurrent terms of five-to-ten years for conspiracy and aggravated assault and battery that
would be served consecutively to the life sentence. Id. at 514.

[¶4] In 2017, Mr. Weldon filed a petition for commutation with the Board asking it to
recommend that the Governor commute his life sentence to time served. The Board set a
hearing on Mr. Weldon’s petition. However, he later waived this hearing, so the Board did
not consider his petition or forward it to the Governor.

[¶5] In 2019, Mr. Weldon mailed a new commutation petition directly to the Governor.
The Governor received the petition and forwarded it to the Wyoming Attorney General,
who then sent it to the Board. The Board notified Mr. Weldon that he was ineligible to
petition for commutation because its policy allows an inmate to petition only once every
five years, so he was not eligible to petition for commutation until June of 2022.

[¶6] Mr. Weldon filed suit against the Governor and the Board under the Uniform
Declaratory Judgments Act, Wyoming statutes §§ 1-37-101 et seq., seeking a declaration
that Wyoming’s commutation procedures were unconstitutional. The Governor and the
Board (collectively referred to as the State) filed a combined motion to dismiss, arguing
Mr. Weldon failed to state a claim for relief. The district court granted the motion, finding
Mr. Weldon lacked standing, and Wyoming’s commutation procedures did not violate his
constitutional rights. This appeal followed.




                                             1
                               STANDARD OF REVIEW

[¶7] “Whether a party has standing to maintain a declaratory judgment action is a
question of law that we review de novo.” Bd. of Trustees of Laramie Cnty. v. Bd. of Cnty.
Comm’rs of Laramie Cnty., 2020 WY 41, ¶ 6, 460 P.3d 251, 254 (Wyo. 2020) (citing
Williams v. State ex rel. Univ. of Wyo. Bd. of Trs., 2019 WY 90, ¶ 7, 448 P.3d 222, 226
(Wyo. 2019)).

                                      DISCUSSION

[¶8] “In order to maintain an action for declaratory judgment, the party seeking relief
must be an ‘interested’ person.” Forbes v. Forbes, 2022 WY 59, ¶ 33, 509 P.3d 888, 897
(Wyo. 2022) (citing The Tavern, LLC, v. Town of Alpine, 2017 WY 56, ¶ 25, 395 P.3d 167,
174 (Wyo. 2017)). The "requirement of an ‘interest’ captures the basic doctrine that there
must be a justiciable controversy before relief will be granted.” Id. (quoting William F.
West Ranch, LLC v. Tyrell, 2009 WY 62, ¶ 11, 206 P.3d 722, 727 (Wyo. 2009)). The
concept of justiciability encompasses many doctrines, including the doctrine of standing.
Cox v. City of Cheyenne, 2003 WY 146, ¶ 9, 79 P.3d 500, 505 (Wyo. 2003) (citing Reiman
Corp. v. City of Cheyenne, 838 P.2d 1182, 1186 (Wyo. 1992).

[¶9] “Standing focuses on a litigant being properly situated to assert an issue for judicial
determination.” The Tavern, LLC, 2017 WY 56, ¶ 26, 395 P.3d at 174 (citing Carnahan v.
Lewis, 2012 WY 45, ¶ 18, 273 P.3d 1065, 1071 (Wyo. 2012)). “A litigant has standing
when he has a personal stake in the outcome of the controversy.” Cox, ¶ 9, 79 P.3d at 505
(citing State ex rel. Bayou Liquors, Inc. v. City of Casper, 906 P.2d 1046, 1048 (Wyo.
1995). We have explained that the concept of standing in the declaratory judgment context
requires a person to “show a ‘perceptible,’ rather than a ‘speculative’ harm from the action;
a remote possibility of injury is not sufficient to confer standing.” The Tavern, LLC, ¶ 33,
395 P.3d at 176 (quoting Carnahan, ¶ 26, 273 P.3d at 1073).

[¶10] To establish a justiciable controversy under the Uniform Declaratory Judgments
Act, we apply the four-part Brimmer test. Forbes, 2022 WY 59, ¶ 33, 509 P.3d at 898. The
four parts or elements of the Brimmer test are:

              1.     The parties have existing and genuine, as distinguished
              from theoretical, rights or interests.

              2.     The controversy must be one upon which the judgment
              of the court may effectively operate, as distinguished from a
              debate or argument evoking a purely political, administrative,
              philosophical or academic conclusion.




                                             2
              3.     It must be a controversy the judicial determination of
              which will have the force and effect of a final judgment in law
              or decree in equity upon the rights, status or other legal
              relationships of one or more of the real parities in interest, or,
              wanting these qualities to be of such great and overriding
              public moment as to constitute the legal equivalent of all of
              them.

              4.      The proceedings must be genuinely adversary in
              character and not a mere disputation, but advanced with
              sufficient militancy to engender a thorough research and
              analysis of the major issues.

Forbes, ¶ 34, 509 P.3d at 898 (citing Johnson Cnty. Ranch Improvement #1, LLC v.
Goddard, 2020 WY 115, ¶ 51, 471 P.3d 307, 322 (Wyo. 2020)).

[¶11] Mr. Weldon claims he has a genuine interest in this case because his “life and
freedom are on the line.” He asserts he has an existing or genuine right at stake because
resolution of this action “will determine whether the right of prisoners to Petition for a
Commutation continues to exist in any Constitutionally meaningful manner.” The State
asserts Mr. Weldon does not have a genuine interest or right at stake in this case because
he has no right to be considered for or granted commutation.

[¶12] Mr. Weldon attempts to frame the issue in this case as implicating his right to
petition the government for a redress of his grievances. However, it is undisputed that Mr.
Weldon did file a petition for commutation, which was received by the Governor. No state
agent prevented him from sending his petition to the Governor. Mr. Weldon’s brief
contains a list of eight items identified as his “prayer for relief.” He contends:

              1) the process utilized for his petition improperly gave too much authority
                 to the Board;

              2) the Board has no jurisdiction to deny a petition because it is the sole
                 province of the Governor;

              3) the Board’s policy of requiring five years between petitions amounts to a
                 denial or a curtailment of a petition for commutation;

              4) the Board’s “current involvement in the [c]ommutation process violates
                 . . . Article 1, § 21 of the Wyoming constitution and the First Amendment
                 of the United States Constitution”;




                                              3
              5) the involvement of the Board in commutation decisions requires a full
                 quorum of the Board, and the Board cannot make a petitioner appear
                 before a three-member panel and a separate seven-member panel;

              6) the commutation process is unconstitutional;

              7) clemency is his “only means of obtaining release from confinement
                 before death,” and if he is not granted clemency, his life sentence is a de
                 facto death sentence; and

              8) the Governor cannot constitutionally allow another person or entity to
                 exercise power that is constitutionally vested exclusively in the office of
                 the Governor.

The relief requested in his brief demonstrates Mr. Weldon is not seeking to enforce his
right to file a commutation petition. Instead, he is seeking to challenge the procedures that
were used to handle his commutation petition after it was received by the Governor.

[¶13] The first Brimmer element requires an “existing and genuine, as distinguished from
theoretical, [right].” Forbes, ¶ 34, 509 P.3d at 898 (citing Johnson Cnty. Ranch
Improvement #1, 2020 WY 115, ¶ 51, 471 P.3d at 322). To have a protectable right “a
person must demonstrate more than an abstract need or desire for the right; he must have
more than a unilateral expectation of it. [He] must have a legitimate claim of entitlement
to a protectable right.” Dorman v. State, 665 P.2d 511, 514 (Wyo. 1983) (citing Bd. of
Regents of State Colleges, et. al v. Roth, 408 U.S. 564, 570–71, 92 S. Ct. 2701, 2705-06,
33 L. Ed. 2d 548 (1972)). “Wyoming law creates a total life sentence which is unaffected
by parole or good time . . . Therefore, under present and long existent Wyoming law, the
only remission except death that can be provided from the life sentence is by action through
the executive power of commutation.” Weldon, 800 P.2d at 514; see also Bird v. Wyo. Bd.
of Parole, 2016 WY 100, ¶ 14, 382 P.3d 56, 64 (Wyo. 2016) (“[T]he only avenue for
release of a prisoner sentenced to life according to law is through clemency—either a
commutation of his sentence or a pardon—at the discretion of the governor.”). This does
not mean an inmate has a protectable right or interest in commutation. “The natural desire
of an individual to be released is indistinguishable from the initial resistance to being
confined. But the conviction, with all its procedural safeguards, has extinguished that
liberty right[.]” Conn. Bd. of Pardons v. Dumschat, 452 U.S. 458, 464, 101 S. Ct. 2460,
2464, 69 L. Ed. 2d 158 (1981) (citing Greenholtz v. Neb. Penal Inmates, 442 U.S. 1, 7, 99
S. Ct. 2100, 2103, 60 L. Ed. 2d 668 (1979)). An inmate’s “expectation that a lawfully
imposed sentence will be commuted or that he will be pardoned is no more substantial than
an inmate’s expectation, for example, that he will not be transferred to another prison; it is
simply a unilateral hope.” Dumschat, 452 U.S. at 465, 101 S. Ct. at 2465 (footnote omitted)
(citing Greenholtz, 442 U.S. at 11, 99 S. Ct. at 2106; see also Bird, 2016 WY 100, ¶ 10,



                                              4
382 P.3d at 62–63 (stating prisoners serving life sentences “have little hope of ever leaving
the prison system”).

[¶14] Commutation “is an ad hoc exercise of executive clemency. A Governor may
commute a sentence at any time for any reason without reference to any standards.” Solem
v. Helm, 463 U.S. 277, 301, 103 S. Ct. 3001, 3015, 77 L. Ed.2d 637 (1983)). The Supreme
Court of the United States has recognized “an inmate has ‘no constitutional or inherent
right’ to commutation of his sentence.” Dumschat, 452 U.S. at 464, 101 S. Ct. at 2464
(citing Greenholtz, 442 U.S. at 9-10, 99 S. Ct. at 2104–05; see also District Attorney’s
Office for Third Judicial Dist. v. Osborne, 557 U.S. 52, 67–68, 129 S. Ct. 2308, 2319, 174
L. Ed. 2d. 38 (2009) (holding “noncapital defendants do not have a liberty interest in
traditional state executive clemency, to which no particular claimant is entitled as a matter
of state law.”). Similarly, we have recognized “[t]here is no vested right to clemency; it
‘is a matter of grace.’” Bird, 2016 WY 100, ¶ 14, 382 P.3d at 64 (quoting Bird v. LeMaitre,
371 Fed. Appx. 938, 940 (10th Cir. 2010)). The “mere existence of a power to commute a
lawfully imposed sentence, and the granting of commutations to many petitioners, create
no right or ‘entitlement’” to commutation. Dumschat, 452 U.S. at 467, 101 S. Ct. at 2465.
“[T]he availability of clemency, or the manner in which the State conducts clemency
proceedings, does not impose ‘atypical and significant hardship on the inmate in relation
to the ordinary incidents of prison life.’ A denial of clemency merely means that the inmate
must serve the sentence originally imposed.” Ohio Adult Parole Authority v. Woodard, 523
U.S. 272, 283, 118 S. Ct. 1244, 1251, 140 L. Ed. 2d 387 (1998) (internal citation omitted)
(citing Sandin v. Conner, 515 U.S. 472, 484, 115 S. Ct. 2293, 2300, 132 L. Ed.2d 418
(1995)). Because Mr. Weldon does not have a protected interest in or right to clemency,
he “cannot challenge the constitutionality of any procedures available to vindicate an
interest in state clemency.” Osborne, 557 U.S. at 68, 129 S. Ct. at 2319. Mr. Weldon does
not have the type of existing and genuine right or interest that is necessary to satisfy the
first Brimmer element.

[¶15] Mr. Weldon’s claims also fail to satisfy the second element of the Brimmer test.
This element requires the controversy to “be one upon which the judgment of the court
may effectively operate, as distinguished from a debate or argument evoking a purely
political, administrative, philosophical or academic conclusion.” Forbes, 2022 WY 59,
¶ 34, 509 P.3d at 898 (citing Johnson Cnty. Ranch Improvement #1, 2020 WY 115, ¶ 51,
471 P.3d at 322). The State contends Mr. Weldon has not presented a justiciable
controversy because clemency is a political process that is not subject to judicial review.

[¶16] Political questions are “beyond the jurisdiction of the judiciary to determine . . . .”
State ex rel. Schieck v. Hathaway, 493 P.2d 759, 762–63 (Wyo. 1972). We have explained
the political questions doctrine as follows:

              The political questions doctrine focuses upon those matters
              where there is “a textually demonstrable constitutional


                                             5
              commitment of the issue to a coordinate political department;
              or the impossibility of a court’s undertaking independent
              resolution without expressing lack of the respect due
              coordinate branches of government; or the potentiality of
              embarrassment from multifarious pronouncements by various
              departments on one question.”

Cathcart v. Meyer, 2004 WY 49, ¶ 25, 88 P.3d 1050, 1061 (Wyo. 2004) (quoting
Hathaway, 493 P.2d at 762–63). The text of the Wyoming constitution commits the issue
of granting commutations to the Governor:

              The governor shall have power to remit fines and forfeitures,
              to grant reprieves, commutations and pardons after conviction
              . . . but the legislature may by law regulate the manner in which
              the remission of fines, pardons, commutations and reprieves
              may be applied for.

Wyo. Const. art. 4, § 5. “[C]ommutation decisions have not traditionally been the business
of courts; as such, they are rarely, if ever, appropriate subjects for judicial review.”
Woodard, 523 U.S. at 276, 118 S. Ct. at 1247 (quoting Dumschat, 452 U.S. at 464, 101 S.
Ct. at 2464) (footnote omitted).

[¶17] Clemency is “a prerogative granted to executive authorities to help ensure that
justice is tempered by mercy.” Cavazos v. Smith, 565 U.S. 1, 8–9, 132 S. Ct. 2, 7, 181 L.
Ed. 2d 311 (2011). “It is not for the Judicial Branch to determine the standard for [the
discretionary exercise of clemency]. If the clemency power is exercised in either too
generous or too stingy a way, that calls for political correctives, not judicial intervention.”
Id. at 9, 132 S. Ct. at 7. “It is not the function of the judicial branch to pass judgment on
the general performance of other branches of government.” William F. West Ranch, 2009
WY 62, ¶ 32, 206 P.3d at 733. Long ago we recognized the Governor has “complete
jurisdiction” to grant commutations and pardons, and “[w]e cannot inquire whether the
pardoning power has been exercised judiciously, or whether the proceedings preliminary
to the granting of the pardon were irregular, if any such were necessary.” In re Moore, 31
P. 980, 982 (Wyo. 1893). Although this case involves a commutation rather than a pardon,
the same rule applies. This Court cannot and must not make any order or ruling which
requires the Governor to follow any certain procedure in handling commutation petitions
presented for his review. Whether the Governor considers a commutation petition at all,
or the method he chooses to employ in any review, is entirely a political question that is
within the Governor’s discretion.

[¶18] Mr. Weldon has a right to petition for commutation, and he exercised that right.
However, Mr. Weldon does not have the right to insist that the Governor consider his
petition or to dictate the procedures that must be followed when considering such a petition.


                                              6
Because he cannot satisfy the first or second Brimmer elements, Mr. Weldon lacks
standing, and the district court properly dismissed his declaratory judgment action.

                                      CONCLUSION

[¶19] Mr. Weldon lacks standing to bring his declaratory judgment action because he does
not have an existing or genuine interest in or right to commutation, and commutation
decisions involve a political question that is not an appropriate subject for judicial review.
The district court’s decision is affirmed.




                                              7